Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits and ruling that claimant had been overpaid $500, which overpayment was deemed nonrecoverable. The sole question presented on this appeal is the validity of the board’s finding that claimant voluntarily left his employment without good cause (Labor Law, § 593, subd. 1). What constitutes “good cause” is factual and thus within the exclusive province of the board if its determination is supported by substantial evidence (Labor Law, § 623; e.g., Matter of Sperling [Catherwood], 20 A D 2d 584). On the present record the board could properly find that claimant left his employment because he believed he would be laid off in the near future due to the status of the employer’s business and that his voluntary separation from employment based on this belief was not premised on good cause; as, indeed, was subsequently demonstrated. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Aulisi and Hamm, JJ., concur.